Citation Nr: 1027699	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  03-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability, to include a rating in excess of 20 
percent earlier than July 23, 2007

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a right big toe 
condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to May 
1958 and from August 1958 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from 
March 2002, and November 2005 rating decisions.


FINDINGS OF FACT

1.  The Veteran was assigned a temporary total rating for 
convalescence from July 23, 2007 to November 1, 2007.  

2.  Prior to July 2007, the evidence of record did not show that 
the Veteran's cervical spine disability caused ankylosis (either 
favorable or unfavorable), incapacitating episodes of 
intervertebral disc syndrome, neurologic symptoms, or forward 
flexion of the cervical spine limited to 15 degrees. 

3.  The evidence does not currently show that the Veteran's 
cervical spine disability  has caused incapacitating episodes of 
intervertebral disc syndrome that have required prescribed bed 
rest; that it has caused unfavorable ankylosis; or that it has 
caused neurologic symptomatology that would warrant a separate 
rating.

4.  The evidence of record makes it less likely than not that the 
Veteran's current right knee disability is the result of his time 
in service.  

5.  The evidence of record makes it less likely than not that the 
Veteran's current right big toe disability is the result of his 
time in service.  
CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a cervical 
spine disability, to include a rating in excess of 20 percent 
earlier than July 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5237 (2009).

2.  Criteria for service connection for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  Criteria for service connection for a right big toe 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In June 2005, the Veteran's claim was received requesting an 
increase for his cervical spine disability, which is currently 
rated under 38 C.F.R. § 4.71a, DC 5243.  

Under that diagnostic code, intervertebral disc syndrome 
(preoperatively or postoperatively) should be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities are 
combined.

An incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.   A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two and 
four weeks in a 12 month period; while a 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is assigned when forward flexion of 
the cervical spine is greater than 30 degrees, but not greater 
than 40 degrees; when the combined range of motion of the 
cervical spine is greater than 170 degrees, but not greater than 
335 degrees; or when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater than 
30 degrees; when the combined range of motion of the cervical 
spine is not greater than 170 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the 
cervical spine is 15 degrees or less, or when there is favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine.

Normal range of motion of the cervical spine is 0 to 45 degrees 
forward flexion, 0 to 45 degrees extension, 0 to 45 degrees right 
and left lateral flexion and 0 to 80 degrees left and right 
lateral rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees, consisting of the sum of the range 
of forward flexion, extension, left and right lateral flexion and 
left and right rotation.  

In addition to orthopedic considerations, the regulations also 
provide that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate diagnostic 
code.

In August 2007, the Veteran was granted a temporary 100 percent 
convalescent rating based on neck surgery in July 2007.  The 
rating decision indicated that following the convalescent period, 
the Veteran's rating would be restored to 20 percent November 1, 
2007, with a review VA examination to be conducted.  

In March 2008, the Board reviewed the Veteran's claims file and 
was unable to find evidence that the review examination had been 
conducted.  Accordingly, the Board remanded the Veteran's claim 
to obtain a copy of such an examination, or if one had not been 
conducted, to provide the Veteran with an examination.

The Veteran was provided with a VA examination in September 2009, 
and based on the findings of that examination, the RO increased 
the Veteran's disability rating for his cervical spine to 30 
percent, and made the rating effective the day his post-surgery 
convalescent period ended.  As such, the Board must first 
evaluate the issue of a rating in excess of 20 percent for a 
cervical spine disability earlier than July 23, 2007, and then 
must evaluate whether a rating in excess of 30 percent is 
currently warranted for the Veteran's cervical spine disability.

Rating in excess of 20 percent prior to July 23, 2007
 
In August 2004, the Veteran underwent a VA examination at which 
he complained about continued pain, stiffness and weakness in the 
cervical spine area.  The Veteran described this pain as severe 
(pain level of 3-4/10) and constant.  The Veteran indicated that 
occasionally he had muscle spasms, but he denied any neuropathy 
symptoms.  The examiner found that the Veteran's cervical spine 
was normal in configuration.  There was no wasting of limbs in 
the upper extremities.  The Veteran demonstrated flexion in his 
cervical spine from 0-22 degrees, extension from 0-20 degrees, 
lateral flexion to 7 degrees on the left and 8 degrees on the 
right, lateral rotation to 45 degrees bilaterally.  The Veteran 
reported having pain of 5/10 on range of motion, with repetitive 
motion increasing pain slightly.  The examiner found objective 
evidence of pain demonstrated with muscle spasms on repetitive 
motion testing.  There were no fixed postural abnormalities of 
the Veteran's cervical spine.  Neurologically, the examiner 
indicated that he was unable to elicit deep tendon reflexes in 
the upper extremities, and there was diminished perception of 
vibratory stimuli in the upper extremities.  Motor strength 
testing in the upper extremities was 3/5.  X-rays showed moderate 
degenerative disc disease in the cervical spine.

In August 2005, the Veteran wrote that he had constant neck pain 
that continued to radiate up to the base of his skull and 
downward between his shoulder blades.

The Veteran underwent a second VA examination in October 2005 at 
which he demonstrated 30 degrees of forward flexion, 30 degrees 
of extension, 22 degrees of lateral flexion bilaterally and 45 
degrees of rotation bilaterally.  The examiner commented that 
range of motion of the cervical spine was not painful, and 
indicated that the Veteran was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion.  The motor examination showed no atrophy in the upper 
extremities.  Deep tendon reflexes were 2+ and equal in the 
biceps, triceps.  The examiner added that the Veteran did not 
have a history of IVDS in the past 12 months that required either 
bed rest or treatment by a doctor.  The examiner diagnosed the 
Veteran with degenerative disc disease and degenerative arthritis 
of the cervical spine.

In response, the Veteran indicated that he felt the range of 
motion in his cervical spine was considerably more limited than 
was found on the examination.  The Veteran indicated that he 
constantly had neck pain.

The Veteran was provided with another examination in August 2006 
at which he again demonstrated 30 degrees of forward flexion, 30 
degrees of extension, 30 degrees of lateral flexion bilaterally, 
and 50 degrees of rotation bilaterally.  The Veteran stated that 
his neck hurt with these movements, but the examiner found that 
the Veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive motion.  
Neurologically, the Veteran had adequate strength in the upper 
extremities.  Deep tendon reflexes were 2+ in the biceps and 
triceps.  It was noted that the Veteran did not have a history of 
IVDS in the past 12 months that required either bed rest or 
treatment by a doctor

In June 2007 it was noted that the Veteran had multi-level 
spondylitic disease, and surgery was requested.  The recovery 
time was expected to be approximately 6 months.

In July 2007, the Veteran was evaluated by a private doctor at 
Wadley Regional Medical Center.  The doctor indicated that the 
motor examination revealed diffuse motor weakness in basically 
all the muscle groups tested, but the doctor indicated that it 
was unclear whether the Veteran was making a full effort.  The 
Veteran did have reflexes that were quite brisk and he did not 
have any sustained clonus.  The Veteran was intact to light 
touch.

In order to warrant a rating in excess of 20 percent for a 
cervical spine disability, the evidence must show forward flexion 
limited to 15 degrees, favorable ankylosis of the entire cervical 
spine, incapacitating episodes of intervertebral disc syndrome, 
or neurologic symptoms.  However, the medical evidence does not 
show the presence of these elements prior to the Veteran's 
surgery in 2007.

There is no indication in any of the medical records that bed 
rest was ever prescribed to treat incapacitating episodes; and 
the Veteran has not argued otherwise.  Similarly there is no 
finding that the Veteran had ankylosis in his cervical spine. 

With regard to range of motion testing, the Veteran consistently 
demonstrated forward flexion of his cervical spine that exceeded 
15 degrees each time he was tested.  For example, at examinations 
in both 2005 and 2006 the Veteran demonstrated forward flexion to 
30 degrees.  The Board acknowledges the Veteran's complaints of 
pain.  However, pain on range of motion testing was noted at each 
of the Veteran's VA examinations, but at both examinations it was 
concluded that range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion.  As such, a rating in excess of 20 percent is 
not warranted based on limitation of motion.

It is noted that the Veteran complained about the quality of the 
examination in 2005, but it is noted that the Veteran was 
provided with a second examination in 2006 which found range of 
motion similar to what was found at the 2005 examination.  A 
review of the examination report also yields no evidence that the 
examination was incomplete.

There is also no showing that the Veteran has been diagnosed with 
a separate neurologic disability as a result of his cervical 
spine disability.  As such, an additional rating is not warranted 
on this basis.

Thus, prior to the Veteran's cervical spine surgery, the evidence 
fails to show that a rating in excess of 20 percent is warranted 
on a schedular basis.

Rating in excess of 30 percent 

Following his recovery from neck surgery, the Veteran was 
provided with a VA examination in February 2008 at which he 
demonstrated forward flexion to 20 degrees with pain throughout.  
The Veteran could extend his neck to 20 degrees, he had lateral 
rotation to 10 degrees on the right and to 20 degrees on the 
left, and he had lateral flexion to 10 degrees on the left and 5 
degrees on the right, all with pain throughout.  The Veteran had 
5/5 motor strength in both upper extremities.  The examiner 
indicated that the only additional limitation on repetitive 
motion was pain.  There were no flare-ups, incoordination, 
fatigue, weakness, or lack of endurance.  

The Veteran submitted a June 2009 letter from Dr. Contreras who 
indicated that the Veteran had significant disc disease in his 
cervical spine that would require additional surgery and would 
gradually deteriorate with time.

The Veteran was then provided with another VA examination in 
September 2009, at which he demonstrated forward flexion from 0-
20 degrees, extension to 7 degrees, side bending to the right 10 
degrees, and 15 degrees to the left, left lateral rotation to 20 
degrees, and right lateral rotation to 16 degrees.  The Veteran 
was noted to be cooperative and participated fully in the 
testing.  The examiner added that the Veteran had favorable 
ankylosis in his cervical spine.  Repetitive motion caused mild 
pain, but there was no additional loss of motion due to 
incoordination, weakness, or fatigability.   Neurologically, the 
Veteran had deep tendon reflexes that were 2+ (normal) in his 
upper extremities.  His motor strength was 4/5 in the upper 
extremities.  Sensation was intact to pinprick.

Reviewing the medical evidence of record since the Veteran 
underwent surgery on his cervical spine, the evidence does not 
show that a rating in excess of 30 percent is warranted.  At both 
VA examinations after the surgery, the Veteran demonstrated range 
of motion that exceeded the 15 degrees of forward flexion that is 
the limit for a 30 percent rating.  However, because there was 
evidence that the Veteran was additionally limited by pain 
throughout range of motion testing, the Veteran was assigned a 30 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

This rating appears correct, and there is no evidence that the 
Veteran has had incapacitating episodes of intervertebral disc 
syndrome that have required prescribed bed rest during the course 
of the Veteran's appeal.

In order to merit a rating in excess of 30 percent for a cervical 
spine disability, the evidence must show unfavorable ankylosis; 
which is not shown in this case, as the examiner at the most 
recent VA examination indicated that the Veteran had favorable 
ankylosis.

The evidence also does not support a separate rating for 
neurologic symptomatology.  For example, at his most recent VA 
examination, the Veteran had normal deep tendon reflexes in his 
upper extremities; his motor strength was 4/5 in the upper 
extremities; and sensation was intact to pinprick.

As such, the schedular criteria for a rating in excess of 30 
percent for a cervical spine disability have not been met.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, the evidence does not show that the Veteran 
experiences symptoms that are not contemplated by the schedular 
rating schedule.  The Veteran's main symptoms from his cervical 
spine disability are pain and limitation of motion, both of which 
are contemplated by the regulations.  As such, an extraschedular 
rating is not warranted.

Therefore, a rating in excess of 30 percent is denied on a 
schedular and extraschedular basis.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

With regard to the Veteran's right knee and right big toe, the 
Veteran testified at a hearing before the Board in June 2007 that 
while in service he was helping to tow a C-124 aircraft which had 
a big tow bar that was 18-20 feet long.  The Veteran indicated 
that while attaching this device, it came free dropped on his big 
toe, and then bounced back up and struck his knee.  The Veteran 
stated that his big toe was crushed and broken in seven places.  
He also indicated that he did not immediately notice that his 
knee was injured, because his toe hurt so badly, but several days 
later he recalled that his knee had turned black and blue.  The 
Veteran reported that he was treated at Lackland AFB, and was in 
a cast for eight weeks (the Veteran also submitted a photo of him 
in a cast).  The Veteran testified that he still has balance 
issues as a result of the big toe injury and he stated that it 
impedes his gait somewhat.

A fellow service man who was stationed with the Veteran wrote a 
statement in October 2001 indicating that he recalled a tow bar 
hitting the Veteran's right knee and crushing his big toe while 
they were in service together; and a second friend who reportedly 
served with the Veteran from 1957 until 1959 recalled that it was 
common knowledge that the Veteran had damaged his right foot and 
knee, although it occurred before he knew the Veteran.

As such, while the Veteran's service treatment records are 
missing, the evidence of record nevertheless demonstrates that 
the Veteran injured both his right knee and right big toe while 
in service.
 
The Veteran's claim for service connection was received in April 
2001, and the Veteran asserted that right knee and right big toe 
injuries occurred in 1955.  However, the Veteran did not report 
any post-service treatment for either joint for a number of years 
following service.  

In 1998, it was noted that the Veteran had a history of 
rheumatoid arthritis, and in July 1999 the Veteran had his right 
knee replaced.

Knee 

The Veteran has not reported receiving any knee specific 
treatment for many years after service.  At his hearing, the 
Veteran testified that he first began seeking treatment for his 
knee approximately 2 years before having his right knee replaced 
in 1999.

Treatment records from 1985 show that the Veteran was diagnosed 
with rheumatoid arthritis.  A 1988 treatment record from Dr. 
Chubick also noted that the Veteran had very active rheumatoid 
arthritis, which had been present for approximately 10 years and 
had become more severe over the previous 3 years.  A letter from 
Dr. Zidd in February 1991 noted that the Veteran had presented 
for treatment in 1985 complaining of joint pain and inflammation 
and he was diagnosed with rheumatoid arthritis.  In February 
2004, Dr. Hamlin wrote a letter indicating that the Veteran had 
difficulty with rheumatoid arthritis from some time in the 1970s, 
although it is not entirely clear on what this statement was 
based.  

The Veteran has argued that he had problems with rheumatoid 
arthritis in the 1950s and 60s which he indicated he treated with 
over the counter medication.

With regard to his right knee, the Veteran indicated he got some 
injections around 1997, and then had a total knee replacement in 
1999 due to arthritis.  In a June 1999 treatment record it was 
noted that the Veteran had rheumatoid arthritis for many years 
and his knee was essentially worn out.  

The Veteran was provided with a VA examination in January 2002.  
The examiner noted that the Veteran worked as a mechanic in the 
military, and then for a pipeline repair company for 12 years, 
and then worked as a rural letter carrier for the postal service 
for 19 years until he medically retired in 1990 after having 
problems with panic attacks and arthritis in multiple joints.  It 
was noted that the Veteran had his right knee replaced due to 
arthritis and degenerative joint disease.  

The Board accepted the fact that the Veteran injured his knee in 
service and given the evidence of a current right knee 
disability, the Board remanded the Veteran's claim to obtain a 
medical opinion.

The Veteran underwent a VA examination in September 2009.  The 
examiner reviewed the Veteran's claims file and examined the 
Veteran.  However, the examiner concluded that it was less likely 
than not that any disability of the right knee that resulted in 
the total knee replacement in 1999 was caused by the Veteran's 
knee injury in service in 1955 when he was struck in the knee by 
an airplane tow bar.  The examiner's rationale was that the 
operative report from the knee replacement indicated that the 
procedure was performed due to rheumatoid arthritis of the right 
knee.  The examiner noted that there was no mention of the injury 
from the tow bar, or of any trauma contributing to the advanced 
arthritis found in the right knee that necessitated a knee 
replacement.  Furthermore, the examiner noted that the admission 
history and physical from July 1999 indicated that the Veteran 
had been seen since December 1998 with a long history of 
rheumatoid arthritis.

It is noted that the Veteran firmly believes that his right knee 
disability was the result of his knee injury in service; and lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but a lay witness is not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).
 
In this case, the Veteran is considered competent and credible to 
report his in-service knee injury.  There is also no reason to 
doubt the sincerity of his belief that his current knee 
disability was the result of his in-service accident.  However, 
the Veteran has supplied no medical evidence in support of his 
contention, nor offered any scientific basis for his conclusion.  
Furthermore, there is no suggestion that the Veteran has the 
requisite medical training to be able to determine the etiology 
of his knee disability.  

The Veteran injured his right knee in service, but he did not 
actually receive treatment for it for approximately four decades 
after service, during which time he worked 19 years on a postal 
route.  Furthermore, as pointed out by the examiner, the Veteran 
has had rheumatoid arthritis for a number of years, and it was 
the rheumatoid arthritis that has been determined to be the cause 
of the knee replacement, and not any trauma to the knee, such as 
what occurred in service.  The conclusion is further supported by 
the fact that the Veteran has arthritis in his left knee that is 
symmetrical to the arthritis in his right knee, yet there is no 
allegation of any left knee trauma as there is with his right 
knee.

As such, the medical evidence is squarely against a finding that 
the Veteran's right knee disability is the result of his time in 
service, and therefore the criteria for service connection have 
not been met.  

Service connection for a right knee disability is accordingly 
denied. 


Toe 

The Veteran has denied receiving any treatment for his toe, 
because it was broken and had healed, and he stated that he now 
just has pain.  However, he testified at a hearing before the 
Board in June 2007 that he felt his balance was impaired as a 
result of the toe injury, and he stated that he could not put any 
weight on the front part of his foot.  However, the Veteran 
denied that a podiatrist had ever told him that he had any 
residuals from his in-service toe fracture.  

It is noted that the Veteran complained about dizziness in March 
1997, although it appears to have been associated with sinusitis, 
and an MRI of his brain was negative.  The Veteran again 
complained of balance issues in May 1998 and it was noted that 
the Veteran was having some very minor episodes of imbalance and 
dizziness; but the doctor indicated that his hearing was stable 
and his nose was doing better.  There was no indication that the 
balance issues were related to the in-service toe injury.

At a VA examination in January 2002, the examiner reported that 
the Veteran had a history of a crushing injury to the right great 
toe which had healed.  The examiner also indicated that the 
Veteran had a bunion present in the right great toe that would 
eventually need to be removed.  No indication was given that the 
Veteran had any residual disability as a result of his in-service 
injury to his toe.

Following his hearing before the Board, the Board remanded the 
Veteran's claim to obtain a VA examination as to whether there 
were any residuals as a result of the Veteran's toe fracture in 
service.  At the examination in September 2009, the Veteran 
walked with a cane, which he reported using to keep his balance.  
However, the examiner denied seeing any balance problems. 

With regard to the question of whether the Veteran had any 
residuals from the in-service toe fracture, the examiner opined 
that it was less likely than not that the Veteran had any 
residual disability of the right big toe as a result of the in-
service fracture.  The examiner acknowledged that the Veteran did 
currently have difficulty ambulating on his toes, heels, and 
tandem walking, but she found that this had to do with his 
rheumatoid arthritis, which she explained was a symmetrical 
peripheral polyarthritis, which had affected both of the 
Veteran's feet.  She also noted the Veteran's complaints about 
balance problems, but found that this was not due to a single 
foot injury, but rather was also attributable to rheumatoid 
arthritis.  In conclusion, she opined that the Veteran's in-
service toe injury did not appear to have created any significant 
disability.  She also pointed to the fact that the Veteran had 
problems standing and walking, but noted that both feet hurt and 
there was irregular shoe wear on both shoes; thus rendering it 
less likely that the injury to the toe of one was the cause of 
the Veteran's lower extremity problems. 

In response, the Veteran submitted a letter from Dr. Alkire, 
dated in April 2010.  Dr. Alkire stated that he had reviewed the 
VA examination report from September 2009 and it was his opinion 
based on a review of the records he had obtained and from the 
Veteran's reported history that the Veteran's right big toe was 
injured in service and any sequelae of pain and difficulty 
walking from his right big toe injury are directly related to the 
Veteran's in-service injury. 

The Board has closely reviewed this letter.  The Board has 
already conceded that the Veteran did in fact injure his right 
big toe in service, but it is unclear what right toe disability 
Dr. Alkire is attempting to describe, as his word "any" does 
not specifically identify a current disability.  Additionally, 
the fact remains that the Veteran went nearly 50 years without 
seeking treatment for his toe.  The Veteran has had rheumatoid 
arthritis for more than 30 years which impacts both of the 
Veteran's feet, but Dr. Alkire did not even address this fact.  
Dr. Alkire also provided no rationale for his opinion, and he did 
not really identify an actual disability of the toe.  

Conversely, the VA examiner was able to review the Veteran's 
claims file and provided a medical opinion that was grounded in 
the Veteran's medical treatment records.  The examiner then 
provided a thorough and lengthy examination report which 
recounted and explained her findings.  After a full examination, 
the examiner found that the evidence did not support the finding 
of a right toe disability as a result of the Veteran's in-service 
crush injury.  While Dr. Alkire suggested that the Veteran might 
have a residual right toe injury, he did not explain why both of 
the Veteran's feet hurt after walking, or why the Veteran had 
symmetrical shoe wear in both heels. 

Given these facts, the Board finds the VA examiner's opinion more 
probative and with attribute greater weight to it.  The Board has 
also considered the Veteran's contentions, acknowledging that the 
Veteran is competent to report symptoms such as pain.  However, 
while it is clear that he believes he has a residual disability 
as a result of his in-service injury, his version of the facts do 
not account for findings such as those made by the VA examiner 
which more plausibly explain the root of his right foot problems; 
namely rheumatoid arthritis, which is supported by the findings 
of problems in both feet, not just the right foot.  As such, the 
weight of evidence is against the Veteran's claim, and it is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in July 2005 and April 2008, which informed the Veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  In a March 2006 letter, the Veteran was informed how 
disability ratings and effective dates are formulated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 30 percent for a cervical spine disability, 
to include a rating in excess of 20 percent earlier than July 23, 
2007, is denied.

Service connection for a right knee condition is denied.

Service connection for a right big toe condition is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


